Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “said second end,” “said second end outside surface” and “the outside surface” lack antecedent basis. In claim 2, “the outside surface” lacks antecedent basis.
	Additionally, claim 2 is unclear. The structural relationship of the rocker shoe, the rotary screen and the bearing to each other and to the device as a whole should be clarified. 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratten or Frykult, each in view of Kunderman.
	Bratten discloses the invention substantially as claimed, a rotary screening device having a bearing (26) on the outside. Similarly, Frykult also discloses a rotary screen supported by an outside bearing (5). Bratten and Frykult do not disclose a rocker shoe. Rocker shoes in conjunction with a bearing are known, as exemplified by Kunderman (rocker shoe 116, bearing 114). It would therefore have been obvious to provide rocker shoes on the bearing of Bratten or Frykult, to assist in supporting the rotating screen.
5.	Claims 1 and 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The recitation of the specific combination of the structures of screen, bearing, rocker shoe, bearing lubrication water delivery system and spray bar water system of claim 1 patentably distinguishes over the prior art of record.  Klovers discloses a cooling system for a bearing, but the cooling water is delivered to an internal chamber of the bearing and does not lubricate the bearing. 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include the trunnion mounted rotary screens of Langner, Sanders, Yoshida, Zittel and Courtemanche, similar to applicant’s cited known prior art of Figure 1.
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778